The judgment of the court was announced by—
Baldwin, 0.
— The first and second assignments relate to the ruling of the court in the admission in evidence of the deposition of Harrison. In the first place, we say that this deposition is not made a part of the bill of exceptions, or referred to in such a manner as to identify it as the one claimed to have been offered in evidence. Granting, however, that it is properly identified, the objections thereto are too frivolous to merit consideration.
Second. — We are unable to see wherein the testimony of Goodrich supported the issue made by the pleadings, and the court, therefore, did not err in its exclusion.
Third.— The evidence upon which the instructions given and refused, were'predicated, is not before us, and we are, therefore, unable to say that the court erred in refusing to give those asked by defendant.
Fourth. — Before we could say the court erred in refusing a new trial, the evidence upon1 which the verdict was found should be before us.
Fifth. — The court did not err in refusing to sustain the motion of defendant to arrest the judgment. The execution of the note sued on imported a consideration, and it was, therefore, not a nudum, pac-, turn, ■
Is Grand Byingtonpro se. — Edmonds & Ransom for the appellee.
Sixth. — The execution of the note sued on -was. not denied in such a manner as to require the plaintiff to prove the defendant’s signature. But if it was, the record does not show but that there was ample proof on this point.
Affirmed.